     Case 2:20-cv-00723-WBS-AC Document 15 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MIGUEL SANCHEZ,                                     No. 2:20-cv-0723 WBS AC P
12                       Plaintiff,
13           v.                                          ORDER
14   ECKOBIRD, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 7, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 12. Plaintiff has not

23   filed objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed May 7, 2020 (ECF No. 12), are adopted in

28   full; and
                                                        1
     Case 2:20-cv-00723-WBS-AC Document 15 Filed 06/16/20 Page 2 of 2

 1          2. This case is dismissed without prejudice for failure to exhaust administrative remedies.

 2   Dated: June 15, 2020

 3

 4

 5   Sanc0723.800

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
